Title: To Thomas Jefferson from James Rumsey, 9 April 1789
From: Rumsey, James
To: Jefferson, Thomas



Thursday MorningApril 9th 1789

Mr. Rumsey has the honor of returning Mr. Jefferson his most Sincere thanks for the freindship and attention he has receivd from him, Mr. Rumsey has taken the liberty to direct that if a letter should come to the hotel where he lodged for him, That it  be fowarded throgh Mr. Barlow to Mr. Jefferson so that should a letter come from the Minister Mr. Jefferson will receive it, and will much oblige Mr. Rumsey if he will open it and take such measures on the contents thereof as Mr. Jefferson thinks proper. Mr. Rumsey is Exceeding uneasey that his suddent departure prevented him from giving timely notice to Mr. Jefferson, that he might have had the pleasure of carying his letters to England.
